DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takamoto et al. (US 2015/0073656 A1).
In regards to claim 1, Takamoto discloses, in figure 3, a power supply device (12) for a human-powered vehicle (Fig. 1, 10), the power supply device comprising: a base (30, 32, 34); a first electrical port (P1) provided to the base (30, 32, 34), and having a first connection configuration (C1; Par 0065-0066); a second electrical port (P2) provided to the base (30, 32, 34), and having a second connection configuration (C2; Par 0065-0066); and a third electrical port (P3) provided to the base (30, 32, 34), and having a third connection configuration (C3; Par 0065-0066), the first connection configuration (C1), the second connection configuration (C2), and the third connection configuration (C3) having a same shape (connectors C1-C3 all have a same shape, Par 0065-0066).
In regards to claim 2, Takamoto discloses, in figure 3, the power supply device according to claim 1, further comprising a battery (power supply B; par 0065) provided to the base (30, 32, 34); and an electronic controller (30) provided to the base (30, 32, 34) and operatively connected to the battery (Par 0065).
In regards to claim 3, Takamoto discloses, in figure 3, the power supply device according to claim 2, further comprising an operating member (SW1, SW2), and the electronic controller (30) being configured to be rebooted to a predetermined setting upon the operating member (SW1, SW2) being operated (Par 0058, 0073).
In regards to claim 17, Takamoto discloses, in figure 19, the power supply device according to claim 1, further comprising an indicator (80) configured to indicate information regarding the power supply device (Par 0125).
In regards to claim 18, Takamoto discloses, in figure 23, the power supply device according to claim 1, further comprising a communicator (332) configured to output information regarding the power supply device (Par 0129).
In regards to claim 19, Takamoto discloses, in figure 23, the power supply device according to claim 18, wherein the communicator (332) includes a wireless communication device configured to wirelessly output information regarding the power supply device (Par 0129).
In regards to claim 20, Takamoto discloses, in figure 19, the power supply device according to claim 17, wherein the information including an operational state of the power supply device and an electrical supply capacity of the power supply device (Par 0123, 0125).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takamoto et al. (US 2015/0073656 A1).
In regards to claim 4, Takamoto discloses the claimed invention except for wherein the operating member is movably attached to the third electrical port. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the operating member is movably attached to the third electrical port, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takamoto by including wherein the operating member is movably attached to the third electrical port in order to decide an operation mode of the at least one electric bicycle component differently based on a number of manually operated input member coupled to the controller via the communication interface (Takamoto, par 0006).
In regards to claim 5, Takamoto disclose the power supply device according to claim 4. Takamoto further discloses, in figure 3, wherein the operating member (SW1, SW2) has a connector (W1 and W2) configured to selectively mate with the first electrical port (P1), the second electrical port (P2), and the third electrical port (Par 0065-0066).
Takamoto discloses the claimed invention except for wherein the operating member has a connector configured to selectively mate with the third electrical port. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein the operating In re Japikse, 86 USPQ 70 (CCPA 1950).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takamoto by including wherein the operating member has a connector configured to selectively mate with the third electrical port in order to decide an operation mode of the at least one electric bicycle component differently based on a number of manually operated input member coupled to the controller via the communication interface (Takamoto, par 0006).
In regards to claim 6, Takamoto disclose the power supply device according to claim 4. Takamoto further discloses, in figure 3, wherein the operating member (SW1, SW2) is remotely arranged from the base (SW1 and SW2 are remotely arranged from the base 30, 32, 34).
Allowable Subject Matter
Claims 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Talavasek et al. (US 2013/0244463 A1) is considered pertinent art as shown in fig. 2.
Ken et al. (US 2012/0086183 A1) is considered pertinent art as shown in fig. 1.
Shipman et al. (US 2018/0186419 A1) is considered pertinent art as shown in fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842      
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842